DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered. 
Claims 1, 9, and 17 are amended in response to the last office action. Claims 1-20 are presented for examination. Oikawa, Yosimoto et al, and Benisty et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa [US 2015/0254022 A1] in view of Mola [US 2018/0136869 A1].
As to claims 1, 9, and 17, Oikawa teaches a storage device configured to be coupled to a host computer with a host data buffer [e.g., SSD 100, Host 1, data regions 3b in fig. 1] comprising: 
a non-volatile memory [e.g., NAND 10 in fig. 1]; and 
a controller [e.g., FRONT END UNIT 20a in fig. 1] configured to:
receive a host command with a plurality of host command pointers from the host computer [e.g., “The front end unit 20a has a function to acquire a command from the host 1” in paragraph 0022; “When the data size is a threshold C or less (for example, the data size corresponds to one or two pointers), the command includes: a type of the command (read, write, or the like); a logical address (for example, logical block addressing (LBA)); the data size; head pointer (PtrA0 in a case of a command A); and a second pointer (PtrA1 in a case of the command A)” in paragraphs 0029-0034; “When the first type command is notified from the command buffer unit 30, the data transfer unit 40 buffers the head pointer and/or the second pointer included in the pointer information in the pointer buffer 41.  Further, when the second type command is notified from the command buffer unit 30, the data transfer unit 40 buffers the head pointer included in the pointer information in the pointer buffer 41, and acquires the second and subsequent pointers from the host memory 3 using the pointer location information of the second and subsequent pointers included in the pointer information.  The acquired second and subsequent pointers are buffered in the pointer buffer 41” in paragraph 0043];
upon receipt of the host command from a host computer connected to the storage device, analyze host command pointers associated with the host command POINTER SIZE? S130 in fig. 4]; and
store the plurality of host command pointers [e.g., “Then, following that, when all of the pointers specified by the command are able to be stored in the pointer buffer 41, the command buffer unit 30, the data transfer unit 40, and the command execution unit 60 executes the above-described processing of step S150” in paragraph 0056; STORE POINERS IN POINTER BUFFER AND OUTPUT COMMAND EXECUTION INSTRUCTION S150 in fig. 5].
Oikawa does not teach analyzing the plurality of host command pointers for a host command pattern and storing the host command pointers in a reduced pointer structure upon detecting the host command pattern, wherein the reduced pointer structure comprises a command header and pointers, wherein the command header comprises the details of the host command pattern, wherein the pointers comprises parts of the host command pointers differing from the host command pattern, and wherein the entire reduced pointer structure is stored together.  However, Mola teaches analyzing the plurality of host command pointers for a host command pattern and storing the host command pointers in a reduced pointer structure upon detecting the host command pattern [e.g., “Other memory address compression techniques are achieved through the observation that most memory reads by a thread are generally localized within certain regions of memory, and that space savings can be achieved 
As to claims 2, 10, and 18, the combination of Oikawa and Mola teaches wherein the controller is further configured to execute the host command based on the reduced pointer structure [e.g., “Later, during replay, the flag bits and the stored high bits are usable to reconstruct each full memory address” in paragraph 0079 of Mola].
As to claim 3, the combination teaches wherein the host computer interfaces with the storage device via non-volatile memory express (NVMe) protocol [e.g., “In storages using a flash memory, a high-speed PCI-Express (PCIe) is increasingly employed as a host interface.  As a storage-side protocol of PCIe connection, NVM-Express (NVMe), and the like have appeared” in paragraph 0003 of Oikawa]
As to claims 6 and 14, the combination teaches wherein the reduced pointer structure stores a command header for the host command, wherein the command header indicates a pattern type of the host command pattern [e.g., “For example, referring to FIG. 2, if new high bits were to be encountered when storing a memory 
As to claim 7, the combination teaches a pattern pointer detector [e.g., “Finally, if new high bits are encountered when storing a further memory address in packet 202k, then that full memory address (including the high bits and the low bits) may be stored in packet 202k, and that packet is used as the basis for a search of high bits for subsequent packets” in paragraph 0079 of Mola].
As to claim 8, the combination teaches a pointer fetch controller [e.g., “Further, when the second type command is notified from the command buffer unit 30, the data transfer unit 40 buffers the head pointer included in the pointer information in the pointer buffer 41, and acquires the second and subsequent pointers from the host memory 3 using the pointer location information of the second and subsequent pointers included in the pointer information” in paragraph 0043 of Oikawa].
As to claim 11, the combination teaches wherein the controller is further configured to update any existing pointers [e.g., “The data transfer unit 40 performs data transfer between the host memory 3 and the data buffer 50 using the pointers buffered in the pointer buffer 41.  The pointer buffer 41 has a FIFO structure, and the pointers are deleted (invalidated) in the same order as the order in which the pointers are stored in the pointer buffer 41” in paragraph 0044 of Oikawa].
As to claim 15, the combination teaches a pointer fetch control coupled to a control path [e.g., fig. 1 of Oikawa; fig. 1 of Mola].
As to claim 16, the combination teaches a pattern pointer detector coupled to the pointer fetch control [e.g., Tracer 104a in fig. 1 of Mola].
Claims 4, 5, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa and Mola as applied to claims 3, 11, and 17 above, and further in view of Benisty et al [US 2017/0285940 A1].
	As to claims 4, 12, and 19, the combination of Oikawa and Mola does not explicitly teach, however Benisty et al teach wherein the host command is indicated by a physical request page (PRP) entry [e.g., “The physical memory locations in host memory which are used for data transfers may be specified using Physical Region Page fixed size (PRP) entries or Scatter Gather List (SGL).  PRP is described with respect to FIG. 4 and SGL is described with respect to FIG. 5” in paragraph 0044 of Benisty et al]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Benisty et al’s teaching above including the command indicated by the PRP in order to increase applicability and/or adaptability for accessing the storage device of the combination.
	As to claims 5, 13, and 20, the combination of Oikawa, Mola, and Benisty et al teaches wherein the host command is indicated by a scatter gather list (SGL) [e.g., “The physical memory locations in host memory which are used for data transfers may be specified using Physical Region Page fixed size (PRP) entries or Scatter Gather List (SGL).  PRP is described with respect to FIG. 4 and SGL is described with respect to FIG. 5” in paragraph 0044 of Benisty et al]. Thus, it would have been obvious to one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/18/2021